Citation Nr: 1449281	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic rhinitis.

2.  Entitlement to service connection for thyroid cancer.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Eva Guerra, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to July 1999 with three years, two months and one day of prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and a February 2010 rating decision by the RO in Detroit, Michigan.  Jurisdiction rests with the RO in Detroit, Michigan, from which the appeal was certified.

The Veteran, through his attorney, made a Freedom of Information Act (FOIA) request in August 2013 that was satisfied by VA in April 2014, and requests in April 2014 and October 2014 that were satisfied by VA in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2012 VA Form 9, the Veteran indicated that did not want a Board hearing in conjunction with his appeal.  However, the Veteran's attorney submitted an additional VA Form 9 in April 2014, requesting a Board hearing to be held by videoconference from the RO.  Remand is required so that a Board hearing may be scheduled in accordance with the April 2014 request.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a Board hearing in connection with his appeal to be held by videoconference from the RO in Detroit, Michigan.  Associate a copy of the letter notifying the Veteran and his attorney of the scheduled hearing with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

